 AMERICAN LADY DEPARTMENT STORES393(d)Eachshall notify the Regional Director for the Third Region,inwriting,within20 daysfrom the date of the issuance of this Intermediate Report andRecommendedOrder,what steps it has taken tocomplyherewith.69(e) It is further recommended that the complaint,as to the following cases, bedismissed:Case No. 3-CA-1595Case No. 3-CA-1747-2Case No. 3-CA-1602-1Case No. 3-CA-1748Case No. 3-CA-1602-2Case No. 3-CA-1603-1Case No. 3-CA-1753Case No. 3-CA-1603-2Case No. 3-CA-1605Case No. 3-CA-175669 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read:"Notify the Regional Director for the Third Region, in writing,within 10 daysfrom the date of this Order,what steps the Respondents have taken to comply herewith "American Lady Department StoresandDepartment and VarietyStore Clerks Union,Local No. 170,Retail Clerks InternationalAssociation,AFL-CIO.Case No. 20-CA-2512.December 12,1963DECISION AND ORDEROn August 14, 1963, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Interme-diate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection Withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions <and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'1 The Respondent excepts to the Trial Examiner's finding that vesteen White, who waslaid off on December 29, 1902,was "senior in point of service to two other emplovees." Itcontends that Connie Castillo who was retained had more seniorityThe record showsthatWhite began her employment for the Respondent early in May 1962 when the Re-spondent purchased the men's department from its previous owner and took over its per-sonnel'Castillo began her employment in January 1962 as a regularpart-time employeein the women's departmentA few weeks after the Respondent took over the men's depart-ment Castillo was transferred to that department as a'full-time employeeThus, it appearsthat while Whitehad more seniority on a departmental basis,she was junior to Castillo onthe overall basisGoldstone's testimony shows that the length of service of an employeefor the Company was not the sole and controlling factor in the selection of employees forthe layoffOther factors also were considered.As White admittedly was an "excellent"145 NLRB No. 45. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.2and the highest paid selling employee, performed certain special functions, was the onemore familiar with the overall operations of the store, was the leading union adherent inthe store, and, finally, as the Trial Examiner did not credit Goldstone's testimony as towhy White was selected for the layoff, we adopt his ultimate conclusion that White wasselected for the layoff because of her activities in behalf of the Union.2The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraphUpon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, the National Labor Relations Board hereby orders that Respond-ent,American Lady Department Stores, its officers, agents, successors, and assigns,shall :The following shall be added immediately below the signature line in the Appendix attachedto the Intermediate RepoitNOTE-WVe will notify the above-named employee if presently serving in the ArmedForces of the United States of her right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding came on regularly to be heard by Trial Examiner David F. Doyleat Fresno, California, on April 30 and May 1, 1963, upon a complaint of the GeneralCounsel and an answer of the above-named Respondent.' The issues litigated werewhether the Respondent had committed unfair labor practices in violation of Section8(a)(1), (3), and (5) of the Act.At the hearing the parties were represented bycounsel and were afforded full opportunity to present evidence, examine and cross-examine witnesses, and to present oral argument and briefs on the issues.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe pleadings and a stipulation of the parties establish that the Company is aCalifornia corporation with its main office and principal place of business at LosAngeles, California. It operates stores located in various cities within the State ofCalifornia, including the city of Fresno.The Company engages in the retail saleof clothing and related merchandise. In the 12-month period prior to the issuanceof the complaint, the Company, in the course and conduct of its business operations,effected sales valued in excess of $500,000.The Company in the same period pur-chased and received, at its California operations, products valued in excess of $50,000directly from places located outside the State of California.Upon the above facts, I find that the Company is an employer engaged in opera-tions affecting commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUpon the pleadings and a stipulation of the parties, I find that the Union is, andat all times pertinent hereto has been, a labor organization within the meaning ofSection 2(5) of the Act.'In this report, Department and Variety Store Clerks Union, Local No 170, RetailClerks International Association, AFL--CIO, is referred to as the Union, American LadyDepartment Stores as the Respondent or the Company, the General Counsel of the NationalLabor Relations Board and his representative at the hearing as the General Counsel , theNational Labor Relations Board as the Board, and the Labor-Management Relations Act,as amended,as the Act.The original charge herein was filed by the Union on December 27, 1962.A firstamended chargewas filed on January 7, 1963; asecond amendedcharge, on February 4,1963;a third amended charge, on March 5, 1963; and the instant complaintwas issuedby the 'RegionalDirector, TwentiethRegion, onMarch 18, 1963 AMERICAN LADY DEPARTMENT STORES395III.THE UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges that the Company has violated the specific sections of theAct by:(1)Refusing to bargain with the Union;(2) bypassing the Union andoffering a health and insurance plan directly to the employees;and (3) laying offVelma Vesteen White because of her activities in behalf of the Union.The answer of the Company denies the commission of any unfair labor practices.At the hearing the Company contended that the layoff of Velma Vesteen Whitewas required by a decrease in volume of business after the Christmas rush.B. The undisputed facts; the appropriate unitAt the hearing, the parties stipulated that the employees named hereafter consti-tuted a unit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act described as follows: "All selling and non-selling em-ployees at the Respondent'sFresno, California,operation,excluding guards, and allsupervisors as defined in the Act."The parties further stipulated that on December 20, 1962, the appropriate unitdescribed above was composed of the following employees:Velma Vesteen White,Connie Castillo,Adeline Castillo,Pearl Samuelson,Lucille Patterson,and WilliamSchwabenland.It is likewise undisputed that all of the above-named employees had been membersof the Union for approximately 6 months prior to December 3, 1962.It is also undisputed that the Company is a concessionaire of a discount houseoperating at Fresno,California,under the name and style of AFCO.The latter-named corporation offers to its customers approximately the same range and varietyof merchandise as does the ordinary city department store.The Company utilizessufficient space for its needs within the general premisesof AFCO.It is undisputed that on December 12, 1962, the Board conducted an election bysecret ballot in an appropriate unit of employeesof AFCOin Case No.20-RM-485.The results of this election were: approximate number of eligible voters-38; voidballots-1; votes for the Union-9; votes cast against the Union-23.The validvotes counted-32.Itmust be noted that the employees of the Company were not in any wayinvolved in the election in this unit on December 12, 1962.1.The demand for recognition on December 20, 1962It is undisputed that the only store of the Company involved in this proceedingis the Fresno store and that Gilbert Goldstone is the management official in charge.Goldstone was called as a witness by the General Counsel and examined pursuantto rule 43(b) of the United States district court rules;he was also called by counselfor the Company.In the course of his testimony,Goldstone stated that he was theonly management representative of the Company at the Fresno store and that he hadno management assistants.He said that he directs the employees of the Fresno storein their duties and functions and that he had hired and fired employees at the store.He also had authority to grant time off, schedule vacations,and, within certain limits,determine rates of pay.Goldstone assigned work to the employees,directed theiractivities,and had authority to discipline employeesFurthermore,various employees of the store testified that Goldstone was themanager of the store and the person who directed them in the performance of theirduties and the one to whom they would present any questions pertaining to theirwork.The Company concedes that Goldstone had the authority stated above, but itcontends that Goldstone did not have authority to recognize the Union when theUnion demanded recognition,as will be related hereinafter.Joseph Mitchell,the secretary-treasurer of the Union,testified in a most creditablemanner that in the latter part of November 1962 he requested employee VesteenWhite to distribute union application cards among her fellow employeesAlthoughall of the employees were at that time, and had been for many months, members ofthe Union,Mitchell desired to have fresh,recently signed applications for member-ship to exhibit to the management of the Company when he requested recognitionof the Union as representative of the employees of the Fresno store.All of theemployees in the appropriate unit signed the cards,and Vesteen White collected themand returned them to Mitchell shortly thereafter.2'These cards are in evidence as GeneralCounsel'sExhibitsNos. 11 through 1G.Throughout the hearing Velma Vesteen White was referred to asVesteenWhite. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 20, 1962, Mitchell went to the Fresno store and spoke to Goldstone.He told Goldstone that the purpose of his visit was to ask for recognition of theUnion.He handed the application cards of the employees to Goldstone and toldhim that if Goldstone had any doubt that the Union represented all his employees,the cards would prove their unanimous affiliation with the Union.Goldstone askedMitchell what he meant by "recognition" and Mitchell replied that if Goldstonerecognized the Union as the representative of the employees on the basis of theapplication cards, that the men could then sit down and negotiate a contract.Gold-stone replied that he had no authority to recognize the Union.Mitchell then askedhim if he would pass the word to the management official who had the authority torecognize the Union and obtain an answer for him.Goldstone indicated that hewould bring it to his superior's attention immediately.According to Mitchell,Goldstone volunteered the opinion that the Company would not recognize the Union.Thereafter,Mitchell received no communication from the Company in regard torecognition, so on December 27, 1962, the Union filed the original charge herein.Goldstone's version of the conversation with Mitchell on December 20, 1962, waspractically the same as Mitchell's.Goldstone testified that Mitchell asked him torecognize the Union as the bargaining representative of the employees, and that hereplied that it was not up to him to make that decision.Goldstone said that Mitchellexplained that if he recognized the Union, they could sit down and negotiate a con-tract but if the Company did not recognize the Union, the Union could seek a Board-conducted election.Goldstone testified that when he saw the application cards,presented to him by Mitchell, there wasno doubtin his mind that all of his employeeshad signed the cards and were union members.According to Goldstone, Mitchelldid not ask him to notify the Los Angeles office of the Company about Mitchell'srequest for recognition, but immediately after Mitchell left the store be notified theLos Angeles office of the fact of Mitchell's visit.2.The meeting or group discussion of December 23, 1962It is undisputed that on the above date Goldstone, accompanied by Swimmer,identified only as a vice president of AFCO, met with the employeesAdeline Castillo testified that a "group discussion" of employees occurred on thisdate.According to this witness, Swimmer, Goldstone, Samuelson, Patterson, andher sister Connie were presentWhite arrived lateShe said that she had an unclearrecollection of this discussion; that Swimmer told them about the insurance planat his company but she didn't really understand much of it. She said that Goldstonewas present but did not say anything. She said that in the course of the discussionthe subject of the union cards, which the employees had signed, was brought up.but she did not remember who it was that introduced that topic.One of the menasked if the employees were still paying theiruniondues.This witness and employeePatterson both answered in the affirmative. Pearl Samuelson at that point stated thatVesteen White had been the one who had brought the union cards into the store forthe employees to sign.Later in her testimony, the witness said that Swimmer statedthat the employees listening to him could participate in the plan if they wishedConnie Castillo testified that she attended this discussion but spent some time ina back room and did not hear much of what was said. Later in her testimony shesaid that the only thing she heard discussed was a party that was to be held atChristmas time.Goldstone and Swimmer discussed the party. She said that shedid not recall anything being said about an insurance planThe witness did recallthat "Swimmer or someone." or "one of the girls," asked if the girls were stillpaying their dues to the Union.This witness spoke up and said that she wasnolonger Paving her dues.Pearl Samuelson testified that she was present at this group discussion. She testi-fied that AFCO was going to have a Christmas party and Swimmer came to invitethem to participate.According to Samuelson, they thanked him for the invitation.Then someone asked him about insurance, but she was not sure who asked thisquestion.She did not recall any of the conversation thereafter except that in someway the Union was mentioned and Samuelson told the groun that the union cards hadbeen brought to the store by Vesteen White and that the employees had signedthem.This witness was not sure of Goldstone's presence at the time she said this-Vesteen White testified that when the reached the store on this date she saw theother employees and (Goldstone and Swimmer engaged in a discussion.Whitehung un her coat.When she joined the group the heard Swimmer discussine a"medical plan."White understood this to be some kind of insurance plan foremrlovees, but White did not understand much of what Swimmer said, excent thatitwas some kind of a deductible insuranceWhite said that Goldstone was presentthroughout the discussion. AMERICAN LADY DEPARTMENT STORES397All these employee witnesses were presented as witnesses for the General Counsel.In connection with the testimony of Samuelson it should be noted that Goldstonetestified that Samuelson volunteered the information to him on this date, that VesteenWhite was the employee who had brought the union cards into the store and hadgathered the signed cards from the employees.3.The layoff of Vesteen White on December 29, 1962VesteenWhite testified credibly that on December 29, 1962, Goldstone, at themorning coffee break, asked her to have a cup of coffee with him. Taking theircoffee, they went to the stockroom.There,Goldstone told her that the ladies'department was making more than the men's department and that he would haveto lay her off for about a month.When she asked when the layoff was to be effec-tive,Goldstone replied, on that day.At 5:30 p.m. when she was leaving the store,Goldstone came to her and said that the Company would like to have her back.White told him that was beside the point, that he had hired two girls after herand that he was laying her off. She said she didn't understand that.Goldstoneagain told her that she would be called back in about a month.At that point Whitesaid, "I know it is because of this union deal," and to this, Goldstone made noanswer; he just dropped his head.Tilford E. White, the husband of Vesteen White, testified credibly that when helearned of his wife's layoff, on the day it occurred, he went to the Fresno store andasked Goldstone why his wife was laid off.Goldstone replied that "it wasn't hisidea, that it was like losing his right arm, he also had bosses."White told Goldstonethat he believed his wife had been laid off because of "the union cards that she hadbrought down."To this Goldstone made no comment, but turned away.It is undisputed that White was an excellent employee who carried out severalimportant functions and duties, in addition to her regular selling tasks.She wasthe highest paid rank-and-file employee at the Fresno store.The Company contends that White was laid off because business had declinedafter the Christmas rush.However, it is undisputed that White performed certainduties which were of a clerical character in addition to her sales duties and thatshe had been taught these duties and functions by Goldstone himself. From all theevidence it is clear that the termination of White was without notice and occurredwithout any sort of warning.Although White had been informed that she would berecalled to work in approximately 1 month, at the date of the hearing, approximately4 months after her layoff, she had not been recalled.Goldstone testified that after Christmas 1962 the store suffered a large decreasein its volume of business.Because of this, Goldstone and Marrow, a vice presidentof the Company, located in Los Angeles, conferred by telephone.They decidedthat someone should be laid off. It finally came to a choice between Connie Castilloand Vesteen White.Goldstone testified that White was chosen for layoff becauseWhite had the higher rate of pay and Goldstone considered their abilities as ap-proximately the same.Also, Connie Castillo could speak Spanish which was anadvantage, since the store had Spanish-speaking customers.Goldstone testified that the union activities of individual employees did not playany part in the selection of White for layoff because he knew that all of the employeeswere members of the Union.4.The Company's answer to the union demandJerry Rhodes, vice president of the Company, testified that shortly after the NewYear, he returned to his office to find a copy of the original charge in this case in themail.He showed it to Schwartz, president of the Company, who told Rhodes totake care of the matter.He then phoned Goldstone who told him that on December2'0, 1962,Mitchell had come to the store, presented his union cards, and asked forrecognition by the Company.Rhodes then asked Goldstone what the latter thoughtof the situation and Goldstone replied that he thought the employees would notwant to go union, because the AFCO employees had voted out the Union, and hisemployees would not want to be a little island in the big store.Rhodes then con-sulted with Swimmer, an official of AFCO, who had much the same view as thatexpressed by Goldstone.When asked, Swimmer recommended Paul R. Doty, aFresno lawyer, as a competent person to represent the Company.Rhodes then calledDoty, and, after reviewing the situation with Doty, retained that counsel to act forthe Company.It is undisputed that on January 3, 1963, Doty, by letter to a field examiner of theBoard, notified the Board that he represented the Company in the present case.The next development occurred on February 8, 1963, when Doty addressed thefollowing letter to the Regional Office of the Board: 398DECISIONSOF NATIONALLABOR RELATIONS BOARDAttention: Earl D. Brand, Field ExaminerRe: AMERICAN LADY DEPARTMENT STORES Case No. 20-CA-2512DEAR MR. BRAND: On behalf of the above client, I am declining to enter intoa stipulation of settlement of the above charge.Our clientnever agreed to abideby the check-off of authorization cards.Theemployee who checked samehas no labor relations authorityor wage settlingauthority.TheEmployerhada good faith doubtas to the Union's majoritystatusbefore and after this meeting.We are willing to submit the matter to election and let the employees deter-mine if they want the Union to represent them.We are willing to file a petitionor consent to a Union-filed petition.This is the proper way to settle questionsof representation, in our opinion. If the Union will consent to an election, theentire matter can be settled in a few days.If the Union will not so agree, then if the Board is so inclined, we are readyto go to hearing.[Emphasis supplied.]Sincerely yours,(S)Paul K. Doty,PAUL. K. DOTY5.The General Counsel's motion to reopen the recordParagraph X of the complaint alleged that on December 23, 1962, the Company,by Goldstone in particular, bypassed the Union and offered directly to its employeesa health and insurance plan.As has been noted previously, the General Counsel called Goldstone, manager ofthe Fresnostore, as awitness under rule 43 (b) of the United States District Courtrules.The General Counsel examined Goldstone on the refusal to bargain and onthe discharge of Vesteen White, but did not question Goldstone concerning theinitiation of the health and insurance plan.When the General Counsel rested his case, counsel for the Company moved thatparagraph X of the complaint be dismissed on the ground that the General Counselhad failed to make outa prima faciecaseThe General Counsel opposed themotion, taking the position that the evidence was sufficient.After hearing argumentfrom both counsel, the Trial Examiner ruled that the evidence was insufficient toestablisha prima faciecase and dismissed this particular allegation of the complaint.In doing so, he pointed out that the record was devoid of any evidence to establishthat Swimmer was at any time the agent or authorized spokesman for the CompanyOn the next morning, the General Counsel moved that: (1) The Trial Examinerreconsider and rescind his order dismissing paragraph X of the complaint; (2) theTrial Examiner permit the General Counsel to reopen his case-in-chief; and (3) theTrial Examiner permit the General Counsel to present additional evidence in supportof paragraph X of the complaint. Counsel for the Company opposed thesemotionsThe General Counsel in support of his motion said that he wished to recallGoldstone, whose testimony would establish that Swimmer had been authorized tospeak for the Company.The General Counsel said that the testimony he wantedto elicit was containedin anaffidavit made by Goldstone for an agent of the Boardon January 11, 1963.The Trial Examiner then pointed out to the General Counsel that: (1) Thisevidence was obtained by General Counsel's representatives on January 11, 1963,approximately 4 months before the hearing; (2) Goldstone had been sworn as awitness by the General Counsel and examined at length in General Counsel's case-in-chief; and (3) he had not been questioned concerning this phase of the caseTheTrial Examiner then ruled that the motions of the General Counsel were not timelyor legally sufficient at that point in the case, and dismissed them.In his brief the General Counsel has renewed these motions on the ground thatit is the duty of the Trial Examiner "to see that all the facts are set forth and therecord fully developed."The Trial Examiner is mindful of that duty, but he has other duties of equal im-portance.This is an adversary proceeding conducted pursuant to the AdministrativeProcedure Act and the rules of the United States district courts. If the GeneralCounsel, who has the burden of proof, fails or neglects to provea prima faciecasein his case-in-chief, the Respondent on proper motion is entitledasa matterof rightto the dismissal of that part of the complaint as to which there is a failure of proof.Here, that occurred.In the judgment of the Trial Examiner, if he were to permitsuch reopening, rescind his orderof dismissal,receive the belated testimony, andon the basis of it find the Respondent guilty of an unfair labor practice,counsel AMERICAN LADY DEPARTMENT STORES399for Respondent would have some reason to complain that the Trial Examiner hadnot acted as an "impartial and fair trier-of-the-fact," but had treated the GeneralCounsel as a favored litigant to the prejudice of the Company.The GeneralCounsel's motions in this regard are again demed.3Concluding FindingsIt is undisputed that the Union, at all times pertinent hereto, represented all theCompany's Fresno employees in an appropriate unit.At the hearing, each em-proyee in the unit was called as a witness and testified that he or she had signeda union card.Furthermore, the record discloses that these employees had beenfully paid-up union members for at least a period of months prior to the Union'sdemand for recognition on December 20, 1962.On that date, Mitchell informedGoldstone that the Union represented the Fresno employees and that the Uniondesired the Company to recognize the Union as the bargaining representative of itsFresno employees.Mitchell told Goldstone that if he would recognize the Union,they could immediately begin to negotiate a contract.The Company contends that Mitchell did not make an unequivocal demand forrecognition in his conversation with Goldstone on December 20, 1962, because,according to Goldstone, in that conversation Mitchell said that if the Companydid not recognize the Union, the Union could ask for a Board-conducted election.In the light of all the evidence, I credit the testimony of Mitchell and find that inthat conversation, Mitchell, on behalf of the Union, made a valid demand for, recog-nition and bargaining. It is settled law that a demand for recognition need notfollow a prescribed form so long as it is clear from the attendant circumstances thatthe union represents a majority of the employees and requests the company toacknowledge that fact by recognition of the union as bargaining representative.From the evidence here it is also clear that Goldstone was well aware of the factthat the Union representedallof the employees in the appropriate unit, and it isequally clear that he communicated to his superiors the substance of the Union'sdemand for recognition and informed them of the fact of the Union's majority status.The testimony of Rhodes discloses that his holiday vacation occasioned somedelay in the Company's consideration of Mitchell's demand.While his testimonymay explain the Company's slowness in considering or dealing with the demand,itdoes not change the legal situation.When Mitchell requested recognition fromGoldstone, he had made his request to the only management official in Fresno,and at that time and place it became the duty of Goldstone and his superiors to givethe Union an answer.When the Company failed to reply to the Union's requestfor recognition by December 27, 1962, the Union had a right to file its charge ofrefusal to bargain with the BoardBut the Company, long before December 27, 1962, had effectively given itsanswer to the Union by its conduct. In the group discussion or meeting of Decem-ber 23, the Company had learned that Vesteen White was the leading union adherentwho had gathered the union cards. In that meeting it had polled the employees astowhether they were still paying their union dues and had learned that ConnieCastillowas no longer paying her dues.Also, the conduct of Samuelson in in-forming on White could hardly have escaped the notice of Goldstone.On Decem-ber 29, 1962, Vesteen White was laid off peremptorily and without notice.After that point in the sequence of events, Doty's offer to consent to a Board-conducted election was an empty gesture which the Union had every right to reject.This brings us to a consideration of the layoff of Vesteen White.It is undisputed that Goldstone told White, on December 29, 1962, that she wasbeing laid off for approximately 1 month.At the hearing, some 4 months after herlayoff,White testified that she had never been recalled by the Company.TheCompany attempted to justify the layoff of White on the ground that there was adecline in business after the Christmas rush.However, Goldstone admitted thatWhite was an excellent employee and that she had been instructed by Goldstone3 Cf.Indianapolis Glove Company,88 NLRB 986, 987, in which the Board set aside anIntermediate Report saying, "Nevertheless, we feel that it is essential not only to avoidpartiality and prejudgment, and intimidation of witnesses in the conduct of Board pro-ceedings, but also to avoid even theappearanceof a partisan tribunal "This decisionalso refers to the opinion of the Supreme Court inN.L R B v Donnelly Garment Company,330 U S 219, 237 "It takes time to avoid even the appearances of grievancesBut it istime well spent even though it is noteasyto satisfy interested parties, and defeated liti-gants, no matter how fairly treated, do not always have the feeling that they have re-ceived justice " 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDin performing certain special tasks so that of all the employees she was the onemost familiar with the overall operation of the store.Furthermore, she was thehighest paid selling employee at the Fresno location, and was senior in point ofservice to two other employees. In the light of these circumstances, the abrupt lay-off of White, without any notice, does not appear to be a routine, normal, seasonallayoff.According to Goldstone, the choice for layoff finally narrowed down toWhite, the leading union adherent in the store, or Connie Castillo, who had toldGoldstone that she was no longer paying her union dues. In the light of all theevidence, I cannot and do not credit Goldstone's testimony as to why he selectedWhite for layoff. In my judgment, based upon all the evidence, White was laid offbecause of her activities in behalf of the Union, and her layoff constitutes a violationof Section 8 (a) (3) and (1) of the Act.This brings us to the question of the Company's alleged good-faith doubt as tothe Union's majority status in the appropriate unit.This claim of the Company,in my judgment, does not merit serious consideration.According to Goldstone, hewas well aware of the fact that for some months prior to the Union's demand forrecognition,allhis employees were members of the Union.Goldstone testifiedthat he informed his superiors of this fact.Under those circumstances, there wasno question to be resolved by an election.The employees were members of theUnion, and management admittedly knew it. But the meeting of December 23, 1962,and the layoff of White was conduct which coerced the employees and underminedthe standing of the Union in the unit.After that conduct a fair, uncoerced electionbecame impossible.Therefore, in the light of all the evidence, I find that theCompany did not have at any time a good-faith doubt as to the majority status ofthe Umon in the unit of employees. On the contrary, 1 find that the Company knewthe Union possessed majority status in the unit of employees, but refused to bargainwith the Union while it set about destroying the majority status of the Union bycoercing its employees and laying off White. I find that this conduct constitutesa refusal to bargain; a violation of Section 8(a) (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and constitute unfair labor practices which tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Company has engaged in unfair labor practices violativeof Section 8(a)(1), (3), and (5) of the Act, it will be recommended that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having also found that the Union represented, and now represents, a majorityof the employees in the appropriate unit, and that the Company has refused tobargain collectively with it, the Trial Examiner will recommend that the Com-pany, upon request, bargain collectively with the Union with respect to wages, ratesof pay, hours of employment, or other conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agreement.Having also found that the Company has discriminated in regard to the tenureof employment of Vesteen White, it shall be recommended that the Company offerto her immediate and full reinstatement to her former or substantially equivalentposition,without prejudice to her seniority and other rights and privileges, andmakeher whole for anyloss ofpay she may have suffered by reason of the dis-crimination against her by payment to her of a sum of money equal to that whichshe would have earned as wages from the date of such discrimination to the dateof reinstatement, or a proper offer of reinstatement, as the case may be, less hernet earnings during such period; the backpay to be computed on a quarterly basis inthe manner established by the Board in F.W. Woolworth Company,90 NLRB 289,with interest at the rate of 6 percent as established and computed inIsis Plumbingand Heating Co.,138 NLRB 716.Upon the above findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.American Lady DepartmentStores is an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Act. AMERICAN LADY DEPARTMENT STORES4012.Departmentand Variety Store Clerks Union, Local No. 170, Retail ClerksInternationalAssociation,AFL-CIO, is a labor organization within themeaningof Section 2(5) of the Act.3.By discriminating in regard to the tenure of employmentof itsemployees bythe discriminatory layoff of Vesteen White, the Company has violatedSeciton8(a)(1) and(3) of the Act.4.All sellingand nonsellingemployees at the Company's Fresno, California,operation, excluding guards and all supervisors as defined in the Act, form a unitappropriate for the purposes of collective bargaining.5.The Union was on December 20, 1962, andat all timesthereafterhas beenand is, the exclusive representative of all the employees in the aforesaid unit forthe purposes of collective bargaining within the meaning of Section 9(a) of the Act.6.By refusing on December 20, 1962, and at all times thereafter, to bargain col-lectively with the Union as the exclusive representative of all its employees in theaforesaid appropriate unit, the Company has engagedin and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act, as amended.7.By the aforesaid refusal to bargain and the aforesaid discriminatory layoffof Vesteen White, the Company has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, and hasengaged in and is engaging in unfair labor practices within themeaning of Sec-tion 8 (a) (1) of the Act, as amended.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the Trial Examiner recommends that the Respondent,American Lady Department Stores, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union as the exclusive representa-tive of all selling and nonselling employees at the Company's Fresno, California,operation, excluding guards and all supervisors as defined in the Act.(b)Discouraging membership in Department and Variety Store Clerks Union,Local No. 170, Retail Clerks International Association, AFL-CIO, or any otherlabor organization of its employees, by discharging, laying off, or refusing to rein-state or in any other manner discriminating against employees in regard to theirhire or tenure of employment or any term or condition of employment.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist Department and Variety Store Clerks Union, Local No. 170, RetailClerks International Association, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policesof the Act:(a)Upon request, bargain collectively with Department and Variety Store ClerksUnion, Local No. 170, Retail Clerks International Association, AFL-CIO, as theexclusive bargaining representative of all the employees in the aforesaid appropri-ate unit with respect to wages, rates of pay, hours of employment, or other condi-tions of employment, and, if an understanding is reached, embody such understand-ing in a signed agreement.(b)Offer Vesteen White immediate and full reinstatement to her former or sub-stantially equivalent position, without prejudice to her seniority and other rights andprivileges, and make her whole for any loss of pay she may have suffered by reasonof the discrimination against her, in the manner set forth in the section of thisreport entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(d) Post at its store in Fresno, California, copies of the attached notice markedAppendix." 4Copies of said notice, to be furnished by the Regional Director for4 In the event that this Recommended Order be adopted by the Board, the wards "A Deci-sion and Order" shall be substituted for the words "The Recommended Order of a Trial734-070-64-vol.145-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Twentieth Region, shall, after being duly signed by the Company's representa-tive, be posted immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.The Company shall take reasonable stepsto insure that such notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twentieth Region, in writing, within 20days from the date of receipt of this Intermediate Report, what steps the Companyhas taken to comply herewith.5It is further recommended that, unless the Company shall within 20 days fromthe date of receipt of this Intermediate Report notify said Regional Director, inwriting, that it will comply with the foregoing Recommended Order, the NationalLabor Relations Board issue an order requiring the Company to take the actionaforesaid.Examiner" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."6In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Company has taken to comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL bargain collectively,upon request,with Departmentand VarietyStore Clerks Union,Local No.170,Retail Clerks International Association,AFL-CIO, asthe exclusive representative of all employees in the bargainingunit, described herein,with respect to wages, rates of pay, hours of employment,or other terms or conditions of employment,and, if an understanding isreached, embody such understanding in a signed agreement.The bargainingunit is:All selling and nonselling employees at our Fresno,California, opera-tion, excluding guards and all supervisors as defined in the Act.WE WILL NOT discourage membership in the above-named Union, or anyother labor organization of our employees,by discharging,laying off,'or refus-ing to reinstate,or in any other manner discriminating against them in regardto their hire or tenure of employment,or any term or condition of employment.WE WILL offer Vesteen White immediate and full reinstatement to her formeror substantially equivalent position,without prejudice to her seniority or otherrights and privileges previously enjoyed,and make her whole for any loss ofpay suffered by her as a result of our discrimination against her.WE WILL NOT in any manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assist the Union named above,or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purposes of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities.All our employees are free to become or remain,or to refrain from becoming orremaining,members of Department and Variety Store Clerks Union,LocalNo.170,RetailClerks InternationalAssociation,AFL-CIO,or any other labororganization.AMERICAN LADY DEPARTMENT STORES,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 830Market Street,San Francisco,California,Telephone No. Yukon 6-3500, Extension3191, if they have any question concerning this notice or compliance with itsprovisions.